Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Notice of Allowability is in response to communication filed on June 06, 2022. Claims 1-8, 10 and 13-17 are pending, with claims 1, 13 and 16 being independent.

Election/Restrictions
Claims 1-8, 10 and 15-17 allowable. Claims 13-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions group, as set forth in the Office action mailed on Jun 02, 2002, is hereby withdrawn and claims 13-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a continuation of U.S. Patent Application No. 17/501,708, filed on 14-OCT-2021, which claims the benefit of US Provisional Application number 63/091,409, filed 14-OCT-2020, US Provisional Application number 63/ 092,307, filed 15-OCT-2020, and US Provisional Application number 63/129,836, filed 23-DEC-2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Padowithz Alce (Reg. No. 66,472) on July 12, 2022.
The application has been amended as follows:
1.	(Currently Amended)	A method implemented by one or more computers for accelerating a detection of a cybersecurity event and executing a cybersecurity remediation, the method comprising:
	computing, by a text embedding model, an array of embeddings based on content feature data extracted from a target electronic communication;
	identifying an electronic sender’s address based on the content feature data from the target electronic communication, wherein the electronic sender’s address identifies a communication address of a sender of the target electronic communication;
	performing an embedding search of a corpus of embeddings of a plurality of distinct historical electronic communications based on the array of embeddings of the target electronic communication;
	evaluating the electronic sender’s address against historical sender data associated with one or more historical electronic communications;
 	identifying at least one distinct historical electronic communication based on the performance of the embedding search; 
	identifying whether the target electronic communication is one of a malicious electronic communication or a non-malicious communication based on an evaluation of the target electronic communication against the at least one distinct historical communication;
bypassing one or more predetermined cybersecurity threat investigation steps for resolving cybersecurity threats involving one or more target electronic communications based on the evaluation of the electronic sender’s address; and
	accelerating a handling of a cybersecurity event associated with the target electronic communication based on whether the target electronic communication is one of the malicious electronic communication or the non-malicious communication, wherein the accelerating the handling of the cybersecurity event includes routing data associated with the target electronic communication to one of a plurality of distinct cybersecurity threat mitigation routes based on the evaluation of the electronic sender’s address and identifying the target electronic communication as the malicious electronic communication.  
9.	(Canceled)
11.	(Canceled)
12.	(Canceled)
13.	(Currently Amended)	A method implemented by one or more computers for accelerating a disposal of a suspected cybersecurity event, the method comprising:
	identifying a suspected malicious electronic communication and an electronic sender’s address of the suspected malicious electronic communication, wherein the electronic sender’s address identifies a communication address of a sender of the suspected electronic communication;
	extracting a corpus of content feature data from the suspected malicious electronic communication;
	converting the corpus of content feature data of the suspected malicious electronic communication to model input of feature vectors;
	evaluating the electronic sender’s address against historical sender data associated with one or more historical electronic communications;  
	computing, by a phishing machine learning model, a cybersecurity threat inference comprising a phishing threat score based on the model input of feature vectors of the suspected malicious electronic communication, wherein the phishing threat score indicates a likelihood that a target electronic communication comprises an adverse electronic communication or a malicious electronic communication; 
bypassing one or more predetermined cybersecurity threat investigation steps for resolving cybersecurity threats involving the suspected malicious electronic communication based on the evaluation of the electronic sender’s address; and
	accelerating a handling of a cybersecurity event associated with the suspected malicious electronic communication based on whether the target electronic communication is one of the malicious electronic communication or the non-malicious communication, wherein the accelerating the handling of the cybersecurity event associated with the suspected malicious electronic communication includes routing data associated with the suspected malicious electronic communication to one of a plurality of distinct cybersecurity threat mitigation routes based on the evaluation of the electronic sender’s address and identifying the suspected malicious electronic communication as the malicious electronic communication.   
15.	(Currently Amended)	The method according to claim 13 [[1]], wherein 
	
	wherein the routing includes:
		evaluating the phishing threat score against the plurality of distinct score ranges of the potential phishing threat score; and
		selecting a distinct cybersecurity threat mitigation route based on the phishing threat score having a score value that is within a distinct score range of the distinct cybersecurity threat mitigation route of the plurality of distinct cybersecurity threat mitigation routes.  
16.	(Currently Amended)	A system for accelerating a cybersecurity event detection and remediation, the system comprising:
	a text embedding system that computes, using a text embedding model, an array of embeddings based on content feature data extracted from a target electronic communication;
	a cybersecurity event identification service implemented by one or more computers that:
		identify a corpus of historical submissions of suspected malicious electronic communications;
		perform an embedding search of a corpus of embeddings of a plurality of distinct historical electronic communications based on the array of embeddings of the target electronic communication;
 		identify at least one distinct historical electronic communication based on the performance of the embedding search;
		identify whether the target electronic communication is one of a malicious electronic communication or a non-malicious communication based on an evaluation of the target communication against the at least one distinct historical electronic communication;
evaluate the corpus of historical submissions of suspected malicious electronic communications and compute an acceleration or a deceleration priority for the target electronic communication based on the evaluation of the corpus of historical submissions of suspected malicious communications; and
		accelerate a handling of a cybersecurity event associated with the target electronic communication based on whether the target electronic communication is one of the malicious electronic communication or the non-malicious communication that includes (1) a prioritization of the target electronic communication within a queue of pending electronic communications based on the computation of the acceleration or the deceleration priority and (2) routing data associated with the target electronic communication to one of the plurality of distinct cybersecurity threat mitigation routes based on identifying the target electronic communication as the malicious electronic communication.

Allowable Subject Matter
Claims 1-8, 10 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest references of record are Verma et al. (US 2016/0344770), Bruss et al. (US 20190349400) and Higbee (US 2021/0021612).
Verma et al. teaches a comprehensive scheme to detect phishing emails using features that are invariant and fundamentally characterize phishing. Multiple embodiments are described herein based on combinations of text analysis, header analysis, and link analysis, and these embodiments operate between a user's mail transfer agent (MTA) and mail user agent (MUA). The inventive embodiment, PhishNet-NLP™, utilizes natural language techniques along with all information present in an email, namely the header, links, and text in the body. The inventive embodiment, PhishSnag™, uses information extracted form the embedded links in the email and the email headers to detect phishing. The inventive embodiment, Phish-Sem™ uses natural language processing and statistical analysis on the body of labeled phishing and non-phishing emails to design four variants of an email-body-text only classifier. The inventive scheme is designed to detect phishing at the email level. 
Bruss et al. teaches a system to: receive an email addressed to a user; separate the email into a plurality of email components; analyze, using respective machine-learning techniques, each of the plurality of email components; feed the analysis of each of the plurality of email components into a stacked ensemble analyzer; and based on an output of the stacked ensemble analyzer, determine whether the email is malicious.
Higbee teaches methods, network devices, and machine-readable media for an integrated environment and platform for automated processing of reports of suspicious messages, and further including automated threat simulation, reporting, detection, and remediation, including rapid quarantine and restore functions.
Verma et al., Bruss et al. and Higbee, either taken by itself or in any combination, fail to disclose or suggest limitation “identifying at least one distinct historical electronic communication based on the performance of the embedding search; identifying whether the target electronic communication is one of a malicious electronic communication or a non-malicious communication based on an evaluation of the target electronic communication against the at least one distinct historical communication; bypassing one or more predetermined cybersecurity threat investigation steps for resolving cybersecurity threats involving one or more target electronic communications based on the evaluation of the electronic sender’s address; and accelerating a handling of a cybersecurity event associated with the target electronic communication based on whether the target electronic communication is one of the malicious electronic communication or the non-malicious communication, wherein the accelerating the handling of the cybersecurity event includes routing data associated with the target electronic communication to one of a plurality of distinct cybersecurity threat mitigation routes based on the evaluation of the electronic sender’s address and identifying the target electronic communication as the malicious electronic communication” in combination with other limitations as recited by independent claim 1. 
Verma et al., Bruss et al. and Higbee, either taken by itself or in any combination, fail to disclose or suggest limitation “evaluating the electronic sender’s address against historical sender data associated with one or more historical electronic communications; computing, by a phishing machine learning model, a cybersecurity threat inference comprising a phishing threat score based on the model input of feature vectors of the suspected malicious electronic communication, wherein the phishing threat score indicates a likelihood that a target electronic communication comprises an adverse electronic communication or a malicious electronic communication; bypassing one or more predetermined cybersecurity threat investigation steps for resolving cybersecurity threats involving the suspected malicious electronic communication based on the evaluation of the electronic sender’s address; and accelerating a handling of a cybersecurity event associated with the suspected malicious electronic communication based on whether the target electronic communication is one of the malicious electronic communication or the non-malicious communication, wherein the accelerating the handling of the cybersecurity event associated with the suspected malicious electronic communication includes routing data associated with the suspected malicious electronic communication to one of a plurality of distinct cybersecurity threat mitigation routes based on the evaluation of the electronic sender’s address and identifying the suspected malicious electronic communication as the malicious electronic communication” in combination with other limitations as recited by independent claim 13. 
Verma et al., Bruss et al. and Higbee, either taken by itself or in any combination, fail to disclose or suggest limitation “identify at least one distinct historical electronic communication based on the performance of the embedding search; identify whether the target electronic communication is one of a malicious electronic communication or a non-malicious communication based on an evaluation of the target communication against the at least one distinct historical electronic communication; evaluate the corpus of historical submissions of suspected malicious electronic communications and compute an acceleration or a deceleration priority for the target electronic communication based on the evaluation of the corpus of historical submissions of suspected malicious communications; and accelerate a handling of a cybersecurity event associated with the target electronic communication based on whether the target electronic communication is one of the malicious electronic communication or the non-malicious communication that includes (1) a prioritization of the target electronic communication within a queue of pending electronic communications based on the computation of the acceleration or the deceleration priority and (2) routing data associated with the target electronic communication to one of the plurality of distinct cybersecurity threat mitigation routes based on identifying the target electronic communication as the malicious electronic communication” in combination with other limitations as recited by independent claim 16. 
Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492